               18-12080-scc             Doc 32        Filed 02/24/19 Entered 02/25/19 00:22:07                   Imaged
                                                     Certificate of Notice Pg 1 of 3
Information to identify the case:
Debtor 1
                       Rodney Fabor                                            Social Security number or ITIN   xxx−xx−5607
                                                                               EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                       Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                            EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Southern District of New York

Case number:          18−12080−scc


Discharge of Debtor(s) and Order of Final Decree                                                                              12/15


A petition under title 11, United States Code was filed by or against the Debtor(s) on 7/9/18; an order for
relief was entered under Chapter 7; no order denying a discharge has been granted.

It appearing that the Debtor(s) is entitled to a discharge and the estate of the above named Debtor(s) has
been full administered.


IT IS ORDERED:

          • The Debtor(s) is granted a discharge under 11 U.S.C. § 727.

          • Deborah J. Piazza is discharged as the Trustee of the Debtors estate and the bond is cancelled.

          • The chapter 7 case of the above−named Debtor(s) is closed.


             2/22/19                                                  By the court: Shelley C. Chapman
                                                                                    United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order grants a discharge to the person named above.              This order does not prevent debtors from paying any debt
It does not dismiss the case, and it does not determine how           voluntarily or from paying reaffirmed debts according to the
much money, if any, the trustee will pay creditors.                   reaffirmation agreement. 11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any attempt to                  Most debts are discharged
collect a discharged debt from the debtors personally. For            Most debts are covered by the discharge, but not all.
example, creditors cannot sue, garnish wages, assert a                Generally, a discharge removes the debtors' personal
deficiency, or otherwise try to collect from the debtors              liability for debts owed before the debtors' bankruptcy case
personally on discharged debts. Creditors cannot contact              was filed.
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order         Also, if this case began under a different chapter of the
can be required to pay debtors damages and attorney's                 Bankruptcy Code and was later converted to chapter 7,
fees.                                                                 debts owed before the conversion are discharged.
However, a creditor with a lien may enforce a claim against           In a case involving community property: Special rules
the debtors' property subject to that lien unless the lien was        protect certain community property owned by the debtor's
avoided or eliminated. For example, a creditor may have               spouse, even if that spouse did not file a bankruptcy case.
the right to foreclose a home mortgage or repossess an
automobile.

                                                                                    For more information, see page 2 >




                                     Discharge of Debtor(s) and Order of Final Decree                            page 1
        18-12080-scc        Doc 32     Filed 02/24/19 Entered 02/25/19 00:22:07        Imaged
                                      Certificate of Notice Pg 2 of 3




Some debts are not discharged                          Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:         agreement are not discharged.

     ♦ debts that are domestic support                 In addition, this discharge does not stop
       obligations;                                    creditors from collecting from anyone else who is
                                                       also liable on the debt, such as an insurance
                                                       company or a person who cosigned or
     ♦ debts for most student loans;                   guaranteed a loan.


     ♦ debts for most taxes;
                                                        This information is only a general summary
     ♦ debts that the bankruptcy court has              of the bankruptcy discharge; some
       decided or will decide are not discharged        exceptions exist. Because the law is
       in this bankruptcy case;                         complicated, you should consult an
                                                        attorney to determine the exact effect of the
                                                        discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




                         Discharge of Debtor(s) and Order of Final Decree               page 2
               18-12080-scc           Doc 32      Filed 02/24/19 Entered 02/25/19 00:22:07                          Imaged
                                                 Certificate of Notice Pg 3 of 3
                                               United States Bankruptcy Court
                                               Southern District of New York
In re:                                                                                                     Case No. 18-12080-scc
Rodney Fabor                                                                                               Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0208-1                  User:                              Page 1 of 1                          Date Rcvd: Feb 22, 2019
                                      Form ID: 155new                    Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 24, 2019.
db             +Rodney Fabor,   406 West 145th Street,    New York, NY 10031-5202
smg             N.Y. State Unemployment Insurance Fund,    P.O. Box 551,    Albany, NY 12201-0551
smg             New York City Dept. Of Finance,    345 Adams Street, 3rd Floor,
                 Attn: Legal Affairs - Devora Cohn,    Brooklyn, NY 11201-3719
smg            +United States Attorney’s Office,    Southern District of New York,
                 Attention: Tax & Bankruptcy Unit,    86 Chambers Street, Third Floor,     New York, NY 10007-1825
cr             +BANK OF AMERICA, N.A.,    c/o Frenkel Lambert et al.,    53 Gibson Street,
                 BAY SHORE, NY 11706-8369
7473950        +Frenkel Lambert Weiss Wesiman & Gordon, LLP,    Attorneys for Bank of America, N.A,
                 53 Gibson Street,   Bay Shore, NY 11706-8369
7394315        +NEW YORK CITY DEPT. OF FINANCE,    OFFICE OF LEGAL AFFAIRS-COLLECTION UNIT,
                 345 ADAMS ST. 3RD FLOOR,    BROOKLYN NY 11201-3719

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Feb 22 2019 19:43:37
                 New York State Tax Commission,   Bankruptcy/Special Procedures Section,   P.O. Box 5300,
                 Albany, NY 12205-0300
7367608        +EDI: BANKAMER2.COM Feb 23 2019 00:43:00     BANK OF AMERICA,   100 NORTH TRYON STREET,
                 CHARLOTTE, NC 28255-0001
7432173        +EDI: NAVIENTFKASMSERV.COM Feb 23 2019 00:43:00     Navient Solutions, LLC,   220 Lasley Ave,
                 Wilkes-Barre, PA 18706-1430
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 22, 2019 at the address(es) listed below:
              Deborah J. Piazza   dpiazza@tarterkrinsky.com, sdineen@tarterkrinsky.com;N256@ecfcbis.com
              Elizabeth L Doyaga    on behalf of Creditor   BANK OF AMERICA, N.A. edoyaga@flwlaw.com,
               jspiegelman@flwlaw.com
              United States Trustee    USTPRegion02.NYECF@USDOJ.GOV
                                                                                             TOTAL: 3
